Citation Nr: 0428245	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  99-11 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for frostbitten feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION


The veteran (claimant, appellant) had active duty service 
from September 1961 to September 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACTS

1.  Hypertension was not shown until many years after 
separation from service and there is no competent medical 
evidence linking hypertension to service. 

2.  There is no competent medical evidence linking 
frostbitten feet, or residuals thereof, to service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service, 
and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

2.  Frostbitten feet were not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, a substantially complete application was 
received.  Thereafter, the RO rendered a decision in November 
1998.  After the rating decision was promulgated, there was a 
change in the law in November 2000.  That change, the 
Veterans Claims Assistance Act of 2000 (VCAA), prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  The VCAA is codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

Subsequent to the change in the law under the VCAA, in an 
April 2004 letter, the RO notified the veteran of such 
change.  This letter, along with the statement of the case 
(SOC), as well as the supplemental statements of the case 
(SSOCs), provided the claimant with adequate notice of what 
evidence was before VA, and what evidence was still required 
to substantiate the claims.  These documents also provided 
notice that VA would help him secure evidence in support of 
his claim if he identified that evidence.  Additionally, 
these documents provided notice why this evidence was 
insufficient to award service connection, as well as notice 
that the appellant could still submit supporting evidence.  

Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, any failure on the part of VA to yet again 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further finds that because this claim was initially 
decided in 1998, the veteran was not prejudiced by VA's 
issuance of "Quartuccio sufficient" notice after 1998.  
Simply put, as the law governing notice was not enacted until 
November 2000, there was no way that VA could have complied 
in 1998, and the appellant has not presented any evidence to 
the contrary.

The veteran's service medical records cannot be located.  
They are presumed to have been lost or destroyed.  

Post-service medical records include VA treatment records 
dating back to 1975.  The Board notes that in his November 
1997 claim form, the appellant reported that he had been 
receiving treatment at the Bronx VA Medical Center (VAMC) for 
hypertension since 1963.  During a personal hearing held in 
June 1999, the veteran testified at one point that he had 
been receiving VA treatment since 1963.  (See page 4 of 
hearing transcript.)  At a later point in the hearing, 
however, he indicated that he began receiving treatment at 
the Bronx VAMC in the early 1970's.  (See page 15 of hearing 
transcript.)  

The record shows that in July 1999, the RO did make a request 
for all VA treatment records dating back to 1963.  In August 
1999, the VAMC reported that there were no records dating 
back to 1963.  The earliest VA treatment record for the 
veteran dates back to February 1975, and that record 
indicates that the appellant received treatment for 
hypertension at that time.  The evidence indicates that there 
are no earlier VA treatment records, or any evidence of 
earlier treatment for hypertension.   

VA treatment records also indicate that the veteran was first 
seen for foot problems in April 1993.  He was diagnosed with 
foot strain at that time.  The evidence does not show earlier 
treatment records for any condition of the feet.

A February 1998 VA feet examination indicates that the 
veteran reported a history of bilateral foot frostbite in the 
1960's, while he was in service.  He indicated that he had no 
problems since service until approximately two years ago, 
when he began having pain and swelling.  X-rays showed right 
heel spur.  The diagnoses were right heel spur, bilateral 
metatarsalgia, and bilateral fungal feet infection.

A February 1998 VA peripheral nerve examination indicates 
that the veteran reported a history of bilateral foot 
frostbite in 1960, with treatment and cold intolerance 
(swelling and local pain with cold exposure) for two years.  
Examination noted normal neurological findings.  The examiner 
diagnosed the claimant with late sequelae of frostbite.    

A February 1998 VA heart and hypertension examination 
indicates that the veteran reported having hypertension since 
1970.  He also reported having frostbite of the feet in 1961.  
He had no complaints of numbness or cold sensitivity.  
Examination of the extremities showed pedal pulses with good 
volume.  There was interdigital maceration and eczematous 
plaque on the dorsum of both feet.  Sensation was intact.  
Deep tendon reflexes were within normal limits.  His blood 
pressure was 130/80.  The diagnoses were, among others, 
hypertension, controlled; gout; tinea pedis; eczema of both 
feet; and history of frostbite of feet.  

Service connection is granted when a particular injury or 
disease resulting in disability was incurred coincident with 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Chronic diseases, 
such as hypertension, which become manifest to a degree of 10 
percent or more within one year of separation from service, 
will be considered to have been incurred in service.  
38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed the evidence of record and the 
applicable laws and regulations and finds that service 
connection for hypertension and frostbitten feet must be 
denied.  With regard to hypertension, the earliest competent 
evidence of this disorder is dated in February 1975, many 
years after separation from service.  While the veteran has 
alleged to have received VA treatment beginning in 1963, VA 
medical records indicate no such treatment records.  Indeed, 
in February 1998, the veteran reported having hypertension 
only since 1970.  Thus, service connection is denied.

With regard to frostbitten feet, there is no competent 
medical evidence of record which indicates that the veteran 
has frostbite as a result of service.  The Board notes the 
February 1998 VA examiner's diagnoses of late sequelae of 
frostbite, and a history of frostbitten feet.  This 
diagnosis, however, was based solely on history provided by 
the claimant.  A bare transcription of lay history, 
unenhanced by additional medical comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App., 406, 409 (1995).  

Therefore, the preponderance of the evidence of record is 
against finding that either hypertension or frostbitten feet 
were shown in service, as well as against finding that 
hypertension was compensably disabling within a year of 
separation from service.  The preponderance of the record is 
also against finding that either disorder is otherwise 
related to a disease or injury shown in service.  As such, 
service connection must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for hypertension and frostbitten feet is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



